Citation Nr: 0336633	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to August 
1960.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).  This appeal is remanded to the RO via the 
Appeals Management Center in Washington, DC.  


REMAND

The veteran and his representative contend that service 
connection is warranted for a psychiatric disorder.  
Specifically, the veteran contends that he developed a 
nervous condition in service due to harassment he endured 
during his basic training.

The Board notes that the veteran's service medical records 
are negative for complaints of, or treatment for, any 
psychiatric disorder.  The veteran's service medical records 
show that the veteran was discharged from service due to 
inadequate personality and apparent immaturity.  Recent VA 
treatment records show that the veteran has been diagnosed 
with a mood disorder, secondary to his general medical 
condition, to include the residuals of a cerebrovascular 
accident.

Nevertheless, the Board notes that the veteran, at a 
videoconference hearing before the Board in June 2003, 
submitted a VA treatment record dated May 2003, in which a 
staff psychiatrist, while diagnosing the veteran with a mood 
disorder due to his general medical condition, to include the 
residuals of a cerebrovascular accident and stent placement, 
also opined that "it was as least as likely as not that some 
of the symptoms of depression and anxiety could be related to 
the events the veteran experienced in the service."  The 
psychiatrist pointed out that military medical records would 
be helpful with respect to this matter.

In light of this new evidence, the Board is of the opinion 
that the veteran should be scheduled for a VA examination, to 
determine the etiology of any psychiatric diagnosis, to 
include the veteran's symptoms of depression and anxiety.  


The veteran testified at the videoconference hearing in June 
2003, that he had been hospitalized while in service at the 
base hospital at the Great Lakes Naval Training Center.  
There is no evidence that the RO requested the clinical 
records from this hospital, these records must be sought by 
the RO.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
Additionally, the veteran testified that he went to the West 
Virginia Department of Vocational Rehabilitation in 1961, 
where he was referred to a private practitioner.  When VA is 
put on notice of the existence of records, VA must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  
Accordingly, the RO must attempt to obtain these records.

In addition, this evidence, dated May 2003, indicates that 
the veteran has undergone recent treatment at the Huntington 
VA medical facility for his psychiatric problems.   VA 
Medical records are considered to be in constructive 
possession of VA and the Board.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, upon remand, the RO should 
obtain all treatment records pertaining to the veteran from 
October 2002 to the present, to the extent not already on 
file.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duties to notify and assist a claimant in developing the 
facts necessary to substantiate the claim.  See 38 U.S.C.A. 
§§ 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-
(d)) (2003).  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106 (West 2002).  A claim may be 
decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  Upon 
remand, the RO should ensure that the veteran has received 
all required notice under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this issue is hereby REMANDED for the following 
development:

1.	The RO should contact the National Personnel 
Records Center to specifically request 
clinical records pertinent to the veteran 
from the Naval hospital at Great Lakes 
Training Center from June 1960 to August 
1960.  

2.	The RO should provide the veteran with the 
appropriate forms authorizing the release of 
records from the West Virginia Department of 
Vocational Rehabilitation in 1961.  The RO 
should request records from this source and 
any records so obtained should be associated 
to the claims file.

3.	The RO should contact the veteran and request 
that he provide the names and addresses of 
all health care providers who have treated 
him for any psychiatric disorder, to include 
Dr. Hibbard.  The RO should then obtain any 
available treatment records not already of 
record, to include any records from the 
Huntington VA Medical Center from October 
2002 to the present. 

4.	The veteran should then be afforded a VA 
psychiatric examination to determine the 
nature etiology of any diagnosed psychiatric 
disability.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the claims 
folder.  All necessary tests and studies 
should be accomplished, and all clinical 
findings should be set forth in detail.  The 
examiner should indicate whether any 
diagnosed psychiatric disability is related 
to the veteran's military service or to any 
incident therein.  The examiner must set 
forth the complete rationale underlying any 
conclusions drawn or opinions expressed to 
include, as appropriate, citation to specific 
evidence in the record.  The report prepared 
should be typed.

5.	The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  In the event that the veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed, to the extent possible, in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

7.	The RO must also review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures are 
fully complied with and satisfied.  

8.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claim on appeal.  
Thereafter, if the benefit sought is not 
granted, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


